Citation Nr: 0912751	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right ear disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on periods of active and inactive duty for 
training from 1976 to 1994, with one particular active duty 
period encompassing August 13 to 15, 1993.

The Board remanded the case in January 2000, June 2003, and 
June 2004.  In November 2006 the Board denied service 
connection for a right ear disability.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court). 

In an April 2008 Joint Motion For Remand, the parties 
(appellant and VA Secretary) asked the Court to vacate the 
Board decision and remand the case.  In an April 2008 Order, 
the Court granted the motion.  The case is now returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Pursuant to the April 2008 
Joint Motion For Remand, and upon preliminary review of the 
record with respect to the Veteran's claim for a right ear 
disability, further development is required prior to final 
appellate review.

In the April 2008 Joint Motion For Remand, the parties 
concluded, in pertinent part,  that the Board had erred in 
its November 2006 decision by considering evidence submitted 
by the Veteran (a February 2006 private medical record from 
Dr. F. L. L.) in the first instance without allowing the 
agency of original jurisdiction to review the evidence.  In a 
letter dated in March 2009, the Veteran's representative has 
indicated that the Veteran now waives his right to have this 
opinion reviewed by


the RO in the first instance.  As such, further development 
in this regard is not required.

The parties also agreed that in its November 2006 decision, 
the Board failed to ensure compliance with the terms of its 
prior January 2000 and June 2003 remand orders.  In this 
regard, both of the stated remands had ordered that the 
Veteran be afforded a VA examination to ascertain the nature 
and etiology of any current right ear problems, and in so 
doing, the examiner had been directed to review the Veteran's 
claims file prior to the examination.  It was apparent to the 
parties that the ensuing VA examinations had not been 
afforded in conjunction with a review of the Veteran's claims 
file as the Veteran's medical history as set forth in his 
service treatment records had been misstated in the 
examination report.

As it was agreed upon that the ensuing VA examination had not 
been afforded in conjunction with a review of the Veteran's 
claims file, the parties further agreed that the June 2006 VA 
examination was inadequate as it relied on a misstated 
medical history of the Veteran, specifically, that the 
Veteran did not have any evidence of an in-service perforated 
tympanic membrane.  Accordingly, the parties agreed that the 
claim should be remanded for another examination.  As such, 
the Board has no discretion and must remand this matter for 
compliance with the Court's April 2008 Order granting the 
parties' Joint Motion For Remand.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 
Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the 
joint motion to remand).   

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination. Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran 
for a complete and thorough VA examination 
in order to determine the precise nature 
and etiology of the Veteran's asserted 
right ear disability, to specifically 
discuss the history of any current right 
ear disability in view of the recorded 
history in the service treatment records, 
and to render an opinion as to whether or 
not any current right ear disability is 
related to in-service findings or 
diagnoses. 

The entire claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner in conjunction 
with conducting the examination of the 
Veteran.  The examiner should annotate his 
report to reflect review of the claims 
file was undertaken.  A discussion of the 
Veteran's documented medical history and 
assertions should also be included.

The examiner should specifically discuss 
whether a pre-service right mastoidectomy 
would have resulted in a tympanic membrane 
perforation or other residual. 
Additionally, the examiner must 
specifically discuss whether the Veteran 
currently has any right ear tympanic 
membrane perforation, and should 
specifically consider any relationship 
between the Veteran's service and any 
current right ear disability found on 
examination.

All appropriate tests and studies should 
be accomplished at this time.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.  The 
examination report should set forth all 
pertinent findings in a clear, 
comprehensive, and legible manner.

2.  The RO/AMC shall review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the requested examination 
report.  The RO/AMC shall ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2008); see also Stegall, 11 Vet. App. at 
268.

3.  The RO/AMC shall readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and in 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action. 





								[Continued on Next 
Page]

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




